UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                       No. 99-4341
DEDRIC T. WALKER, a/k/a Scarface,
a/k/a Tabina, a/k/a Derrick,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CR-98-36)

Submitted: February 10, 2000

Decided: March 28, 2000

Before WIDENER and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.

_________________________________________________________________

COUNSEL

Russell N. Allen, Richmond, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Shannon L. Taylor, Special Assistant United
States Attorney, Richmond, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Dedric Walker appeals his convictions and 271-month sentence for
possession with intent to distribute crack cocaine in violation of 21
U.S.C.A. § 841(a)(1) (West 1999) (count 2), possession of crack
cocaine in violation of 21 U.S.C.A. § 844 (West 1999) (count 3),
using and carrying firearms during and in relation to a drug traffick-
ing crime in violation of 18 U.S.C.A. § 924(c) (West Supp. 1999)
(counts 4-6), and being a felon in possession of firearms and ammuni-
tion in violation of 18 U.S.C.A. §§ 922(g)(1), 924(a)(2) (West Supp.
1999) (counts 7-11). The court sentenced Walker to 151 months on
count 2 (possession of crack cocaine with intent to distribute), a con-
current 151-month term on count 3 (possession of crack), a sixty-
month consecutive term on count 4 (using or carrying a firearm),
sixty-month concurrent terms on counts 5 and 6 (using or carrying a
firearm), a sixty-month consecutive term on count 7 (being a felon in
possession of a firearm), and concurrent sixty-month terms on counts
8-11 (being a felon in possession of a firearm and ammunition), for
a total of 271 months, to be followed by five years of supervised
release. The district court also imposed a $100 special assessment on
each count, for a total of $1000. For the reasons that follow, we affirm
in part, vacate in part, and remand for resentencing.

Walker challenges his convictions on the ground that the evidence
was insufficient. In reviewing the sufficiency of the evidence, the rel-
evant question is not whether the court is convinced of guilt beyond
a reasonable doubt, but rather whether the evidence, when viewed in
the light most favorable to the government, was sufficient for a ratio-
nal trier of fact to have found the essential elements of the crime
beyond a reasonable doubt. See United States v. Burgos, 94 F.3d 849,
862-63 (4th Cir. 1996) (en banc); Glasser v. United States, 315 U.S.
60, 80 (1942). If substantial evidence exists to support a verdict, the
verdict must be sustained. See Glasser, 315 U.S. at 80.

                    2
After a thorough review of the record, we find that the evidence
was sufficient. See United States v. Hobbs, 136 F.3d 384, 390 (4th
Cir.) (providing elements government must establish for violation of
§ 922(g)), cert. denied, 524 U.S. 945 (1998); Burgos, 94 F.3d at 873
(discussing elements of possession with intent to distribute); United
States v. Mitchell, 104 F.3d 649, 652 (4th Cir. 1997) (providing ele-
ments for § 924(c) violation); United States v. Schocket, 753 F.2d
336, 340 (4th Cir. 1985) (discussing proof required to establish pos-
session of controlled substance). To the extent that Walker challenges
the testimony of certain witnesses as being biased or contradictory,
we do not review the credibility of the witnesses and "`assume that
the jury resolved all contradictions [in the testimony] . . . in favor of
the [g]overnment.'" United States v. Romer, 148 F.3d 359, 364 (4th
Cir. 1998) (quoting United States v. United Med. & Surgical Supply
Corp., 989 F.2d 1390, 1402 (4th Cir. 1993)), cert. denied, 525 U.S.
1141 (1999).

Next, Walker contends that the district court should have merged
the lesser included offense of simple possession into the conviction
for possession with intent to distribute because each offense was
based on the same 106 grams of crack; otherwise, the district court
punished him twice in violation of the Double Jeopardy Clause. The
government agrees that counts 2 and 3 should have been merged
under United States v. Baker, 985 F.2d 1248, 1259 (4th Cir. 1993).
We therefore vacate Walker's conviction and sentence under count 3
for possession of crack.

Finally, Walker contends that the district court erred in convicting
him of multiple counts of being a felon in possession of firearms and
ammunition and using or carrying firearms where officers found the
guns in one place.

With regard to Walker's convictions for being a felon in possession
of firearms and ammunition in violation of § 922(g), the government
agrees that under United States v. Dunford, 148 F.3d 385 (4th Cir.
1998), Walker should be convicted of only one violation of § 922(g).
We therefore affirm one conviction and sentence, vacate the remain-
ing § 922(g) convictions and sentences, and remand for resentencing.
See id. Because the evidence was sufficient to support each count, the
district court on remand may determine which one count to affirm.

                     3
Walker also asserts that this Court's reasoning in Dunford should
be extended to multiple convictions under § 924(c) when the weapons
were carried at the same time. Because Walker did not object below,
he has forfeited review of this claim, absent plain error. See Fed. R.
Crim. P. 52(b); United States v. Wells, 163 F.3d 889, 900 (4th Cir.
1998), cert. denied, ___ U.S. ___, 68 U.S.L.W. 3225 (U.S. Oct. 4,
1999) (No. 98-9598). To find plain error: (1) there must be an error;
(2) the error must be plain; (3) the error must affect substantial rights;
and (4) if the first three conditions are met, the reviewing court must
determine that the forfeited error "`seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings.'" United States
v. Olano, 507 U.S. 725, 732-37 (1993) (quoting United States v.
Atkinson, 297 U.S. 157, 160 (1936)). We find no plain error in Walk-
er's multiple convictions under § 924(c), given that he did not receive
multiple, consecutive sentences. See United States v. Camps, 32 F.3d
102, 107, 109 n.9 (4th Cir. 1994).

In conclusion, we affirm Walker's convictions and sentences for
possession with intent to distribute crack (count 2), using or carrying
firearms (counts 4, 5, and 6), and one count of being a felon in pos-
session of a firearm (either count 7, 8, 9, 10, or 11). We vacate Walk-
er's convictions and sentences for possession of crack (count 3) and
for the remaining four § 922(g) violations. Finally, because Walker
was sentenced on the basis of ten counts and directed to pay a $100
special assessment for each count, we vacate his sentence and remand
for resentencing. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED IN PART, VACATED
IN PART, AND REMANDED

                     4